Exhibit 10.1

 

AMENDMENT NO. 1 TO THE

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

KKR MANAGEMENT HOLDINGS L.P.

 

This AMENDMENT NO. 1  (this “Amendment”), dated as of March 17, 2016, to the
Second Amended and Restated Limited Partnership Agreement, dated as of
October 1, 2009 (as amended from time to time, the “Agreement”), of KKR
Management Holdings L.P., a Delaware limited partnership (the “Partnership”), is
made by KKR Management Holdings Corp., a Delaware corporation, as the general
partner of the Partnership (the “General Partner”). Each of the capitalized
terms used herein that is not otherwise defined herein shall have the meaning
ascribed thereto under the Agreement.

 

W I T N E S S E T H

 

WHEREAS, the General Partner, pursuant to Section 7.01 of the Agreement, has the
authority to establish Classes of Units and determine the designations,
preferences, rights and powers of Units;

 

WHEREAS, the General Partner, pursuant to Section 10.12(a) of the Agreement, may
amend any provision of the Agreement to reflect an amendment that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of Units; and

 

WHEREAS, the General Partner has determined that it is necessary and appropriate
to enter into the Amendment in connection with the issuance of the Series A
Preferred Mirror Units (as defined below).

 

NOW, THEREFORE, this Agreement is hereby amended as follows:

 

FIRST:  In accordance with the resolutions of the board of directors of the
General Partner adopted on March 17, 2016, the provisions of the Agreement, and
applicable law, a new Class of Units is hereby created and designated as “6.75%
Series A Preferred Mirror Units”, which shall constitute Units under, and as
defined in, the Agreement.

 

SECOND:  The terms, preferences, rights, powers and duties of the Series A
Preferred Mirror Units be and the same are hereby fixed, respectively, as set
forth in the Agreement, as amended by this Amendment. The Series A Preferred
Mirror Units shall be uncertificated and recorded in the books and records of
the Partnership.

 

--------------------------------------------------------------------------------


 

THIRD:  The following amendments to Section 1.01 of the Agreement be and hereby
are made:

 

1.  The following definitions shall be added in proper alphabetical order:

 

“Common Class Units” means, collectively, the Class A Units and the Class B
Units.

 

“Gross Ordinary Income” has the meaning assigned to such term in
Section 5.05(e).

 

“KKR International Holdings” means KKR International Holdings L.P., a Cayman
limited partnership, or any successor thereto.

 

“Preferred Units” means a Class of Units, in one or more series, designated as
“Preferred Units,” which entitles the holder thereof to a preference with
respect to the payment of distributions over Common Class Units and any other
Junior Units then outstanding as set forth herein.

 

“Series A Preferred Mirror Units” means the Class of Preferred Units designated
as “6.75% Series A Preferred Mirror Units” pursuant to Section 11.01.

 

2. The definition of “Group Partnerships” in the Agreement is hereby amended and
restated in its entirety as follows:

 

“Group Partnerships” means, collectively, the Partnership, KKR Fund Holdings and
KKR International Holdings (and any future partnership designated as a Group
Partnership by KKR Group Holdings L.P. (it being understood that such
designation may only be made if such future partnership enters into a group
partnership agreement substantially the same as, and which provides for
substantially the same obligations as, the group partnership agreements then in
existence)), and any successors thereto.

 

2

--------------------------------------------------------------------------------


 

FOURTH: Section 4.01(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

SECTION 4.01.      Distributions.  (a)  The General Partner, in its sole
discretion, may authorize distributions by the Partnership to the Partners. 
Distributions shall be made in accordance with Section 11.03 and this
Article IV.  The Designated Percentage of any distribution (other than
distributions made with respect to the Series A Preferred Mirror Units pursuant
to Section 11.03) that is attributable to Existing Carried Interests or Future
Carried Interests shall be made to holders of Class B Units and the remaining
amount of any such distribution shall be made to holders of Class A Units, in
each case pro rata in accordance with such Partners’ respective Class B
Percentage Interest and Class A Percentage Interest.  All other distributions
(other than distributions made with respect to the Series A Preferred Mirror
Units pursuant to Section 11.03) not attributable to Existing Carried Interests
or Future Carried Interests shall be made solely to the holders of Class A Units
pro rata in accordance with such Partners’ respective Class A Percentage
Interests.

 

FIFTH: Section 5.03 of the Agreement is hereby amended and restated in its
entirety as follows:

 

SECTION 5.03.      Capital Accounts.  A separate capital account (a “Capital
Account”) shall be established and maintained for each Partner in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv).  To the
extent consistent with such Treasury Regulations, the Capital Account of each
Partner shall be credited with such Partner’s Capital Contributions, if any, all
Profits allocated to such Partner pursuant to Section 5.04 and any items of
income or gain which are specially allocated pursuant to Section 5.05; and shall
be debited with all Losses allocated to such Partner pursuant to Section 5.04,
any items of loss or deduction of the Partnership specially allocated to such
Partner pursuant to Section 5.05, and all cash and the Carrying Value of any
property (net of liabilities assumed by such Partner and the liabilities to
which such property is subject) distributed by the Partnership to such Partner. 
Any references in any section of this Agreement to the Capital Account of a
Partner shall be deemed to refer to such Capital Account as the same may be
credited or debited from time to time as set forth above.  In the event of any
transfer of any interest in the Partnership in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest. For the avoidance of
doubt, the Capital Account balance for each Series A Preferred Mirror Unit shall
equal the Liquidation Preference per Series A Preferred Mirror Unit as of the
date such Series A Preferred Mirror Unit is initially issued and shall be
increased as set forth in Section 5.05.

 

SIXTH:  Section 5.05(e) of the Agreement is redesignated as Section 5.05(f) and
the new Section 5.05(e) shall be inserted as follows:

 

(e) Gross Ordinary Income. Before giving effect to the allocations set forth in
Section 5.04, Gross Ordinary Income for the Fiscal Year shall be specially
allocated pro rata to the holders of Series A Preferred Mirror Units in an
amount equal to the sum of (i) the amount of cash distributed to the holders of
Series A Preferred Mirror Units pursuant to Section 11.03

 

3

--------------------------------------------------------------------------------


 

during such Fiscal Year and (ii) the excess, if any, of the amount of cash
distributed to the holders of Series A Preferred Mirror Units pursuant to
Section 11.03 in all prior Fiscal Years over the amount of Gross Ordinary Income
allocated to the holders of Series A Preferred Mirror Units pursuant to this
Section 5.05(e) in all prior Fiscal Years.  For purposes of this
Section 5.05(e), “Gross Ordinary Income” means the Partnership’s gross income
excluding any gross income attributable to the sale or exchange of “capital
assets” as defined in Section 1221 of the Code.  Allocations to holders of
Series A Preferred Mirror Units of Gross Ordinary Income shall consist of a
proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each holder’s pro rata percentage of the Series A
Preferred Mirror Units.

 

4

--------------------------------------------------------------------------------


 

SEVENTH: Section 7.01 in the Agreement is hereby amended and restated in its
entirety as follows:

 

SECTION 7.01.      Units.  Interests in the Partnership shall be represented by
Units.  The Units initially are comprised of two Classes of Common Class Units
(Class A Units and Class B Units) and one Class of Preferred Units.  The General
Partner may establish and issue, from time to time in accordance with such
procedures as the General Partner shall determine from time to time, other
Classes, one or more series of any such Classes, or other Partnership securities
with such designations, preferences, rights, powers and duties (which may be
senior to existing Classes and series of Units or other Partnership securities),
as shall be determined by the General Partner, including (i) the right to share
in Profits and Losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Units or other Partnership
securities (including sinking fund provisions); (v) whether such Unit or other
Partnership security is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Unit or other Partnership security will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Class A Percentage Interest and Class B Percentage Interest,
if any, as to such Units or other Partnership securities; and (viii) the right,
if any, of the holder of each such Unit or other Partnership security to vote on
Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units or other Partnership
securities. Except as expressly provided in this Agreement to the contrary, any
reference to “Units” shall include the Class A Units, the Class B Units, the
Preferred Units and any other Classes that may be established in accordance with
this Agreement.  All Units of a particular Class shall have identical rights in
all respects as all other Units of such Class, except in each case as otherwise
specified in this Agreement.

 

EIGHTH: Section 8.03(b) of the Agreement is hereby amended and restated in its
entirety as follows:

 

(b)     The balance, if any, to the Partners in accordance with Article XI and
Section 4.01.

 

NINTH: The Agreement is hereby amended by adding the following new Article XI as
follows:

 

ARTICLE XI

TERMS, PREFERENCES, RIGHTS, POWERS

AND DUTIES OF THE SERIES A PREFERRED MIRROR UNITS

 

SECTION 11.01.              Designation.

 

The Series A Preferred Mirror Units are hereby designated and created as a
series of Preferred Units hereunder. Each Series A Preferred Mirror Unit shall
be identical in all respects

 

5

--------------------------------------------------------------------------------


 

to every other Series A Preferred Mirror Unit. One Series A Preferred Mirror
Unit shall be initially issued to the General Partner.

 

SECTION 11.02.              Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Article XI.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York City are authorized or required by law to
close.

 

“Change of Control Event” has the meaning set forth in the Issuer Limited
Partnership Agreement.

 

“Distribution Payment Date” means March 15, June 15, September 15 and
December 15 of each year, commencing June 15, 2016.

 

“Distribution Period” is the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes March 17, 2016.

 

“Distribution Rate” means 6.75% per annum.

 

“GP Mirror Units” means, collectively, the Series A Preferred Mirror Units, the
6.75% Series Preferred Mirror Units of KKR Fund Holdings, the 6.75%
Series Preferred Mirror Units of KKR International Holdings, and any preferred
equity securities of a future Group Partnership with economic terms consistent
with the Series A Preferred Mirror Units.

 

“Issuer” means KKR & Co. L.P.

 

“Issuer Limited Partnership Agreement” means the Second Amended and Restated
Limited Partnership Agreement of the Issuer, dated as of March 17, 2016.

 

“Junior Units” means Common Class Units and any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units.

 

“KKR Group” means the Group Partnerships, the direct and indirect parents
(including, without limitation, general partners) of the Group Partnerships (the
“Parent Entities”), any direct or indirect subsidiaries of the Parent Entities
or the Group Partnerships, the general partner or similar controlling entities
of any investment or vehicle that is managed, advised or sponsored by the KKR
Group (a “KKR Fund”), and any other entity through which any of the foregoing
directly or indirectly conduct its business, but shall exclude any company in
which a KKR Fund has an investment. For purposes of this definition “subsidiary”
means, with respect to any  Person, any subsidiary of such Person that is or
would be consolidated with such Person in the  preparation of segment
information with respect to the combined financial statements of such Person
prepared in accordance with U.S. GAAP and shall not include (x) any private
equity or other investment fund or vehicle or (y) any portfolio company of any
such fund or vehicle.

 

6

--------------------------------------------------------------------------------


 

“Parity Units” means any Preferred Units that the Partnership may authorize or
issue, the terms of which provide that such securities shall rank equally with
the Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event.

 

“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organisation for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.

 

“Permitted Reorganization” means (i) the voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s subsidiaries or upon any
reorganization of the Partnership into another limited liability entity pursuant
to provisions of this Agreement that allows the Partnership to convert, merge or
convey our assets to another limited liability entity with or without limited
partner approval (including a merger or conversion of our partnership into a
corporation if the General Partner determines in its sole discretion that it is
no longer in the interests of the Partnership to continue as a partnership for
U.S. federal income tax purposes) or (ii) the Partnership engages in a
reorganization or other transaction in which a successor to the Partnership
issues equity securities to the Series A Holders that have rights, powers and
preferences that are substantially similar to the rights, powers and preferences
of the Series A Preferred Mirror Units pursuant to provisions of this Agreement
that allow the Partnership to do so without limited partner approval.

 

“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
of units of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets nor the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership which will not be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, notwithstanding that
for other purposes, such as for tax purposes, such an event may constitute a
liquidation, dissolution or winding up.

 

“Series A Holder” means a holder of Series A Preferred Mirror Units.

 

“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.

 

“Series A Liquidation Value” means the sum of the Series A Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series A Preferred Mirror Units.

 

“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively.

 

“Substantially All Merger” means a merger or consolidation of one or more Group
Partnerships with or into another Person that would, in one or a series of
related transactions,

 

7

--------------------------------------------------------------------------------


 

result in the transfer or other disposition, directly or indirectly, of all or
substantially all of the combined assets of the Group Partnerships taken as a
whole to a Person that is not a Group Partnership immediately prior to such
transaction.

 

“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Group Partnerships taken as a
whole to a Person that is not a Group Partnership immediately prior to such
transaction

 

“Voting Preferred Units” means any series of Parity Units that is designated as
a “Voting Preferred Unit” from time to time.

 

SECTION 11.03.              Distributions.

 

(a)                                 The Series A Holders shall be entitled to
receive with respect to each Series A Preferred Mirror Unit, when, as and if
declared by the board of directors of the General Partner, or a duly authorized
committee thereof, in its sole discretion out of funds legally available
therefor, non-cumulative quarterly cash distributions on the applicable
Distribution Payment Date that corresponds to the Record Date for which the
board of directors of the General Partner has declared a distribution, if any,
at a rate per annum equal to the Distribution Rate (subject to Section 11.06 of
this Agreement) of the Series A Liquidation Preference.  Such distributions
shall be non-cumulative.  If a Distribution Payment Date is not a Business Day,
the related distribution (if declared) shall be paid on the next succeeding
Business Day with the same force and effect as though paid on such Distribution
Payment Date, without any increase to account for the period from such
Distribution Payment Date through the date of actual payment. Distributions
payable on the Series A Preferred Mirror Units for the initial Distribution
Period and any period less than a full Distribution Period shall be computed on
the basis of a 360-day year consisting of twelve 30-day months and the actual
number of days elapsed in such period. Declared distributions will be payable on
the relevant Distribution Payment Date to Series A Holders as they appear on the
Partnership’s register at the close of business, New York City time, on the
Series A Record Dates, provided that if the Series A Record Date is not a
Business Day, the declared distributions will be payable on the relevant
Distribution Payment Date to the Series A Holders as it appears on the
Partnership’s register at the close of business, New York City time on the
Business Day immediately preceding such Series A Record Date.

 

(b)                                 So long as any Series A Preferred Mirror
Units are outstanding, (i) no distribution, whether in cash or property, may be
declared or paid or set apart for payment on the Junior Units for the
then-current quarterly Distribution Period (other than distributions paid in
Junior Units or options, warrants or rights to subscribe for or purchase Junior
Units) and (ii) the Partnership and its Subsidiaries shall not directly or
indirectly repurchase, redeem or otherwise acquire for consideration any Junior
Units, unless, in each case, distributions have been declared and paid or
declared and set apart for payment on GP Mirror Units for the then-current
quarterly Distribution Period.

 

(c)                                  The board of directors of the General
Partner, or a duly authorized committee thereof, may, in its sole discretion,
choose to pay distributions on the Series A Preferred Mirror Units without the
payment of any distributions on any Junior Units.

 

8

--------------------------------------------------------------------------------


 

(d)                                 When distributions are not declared and paid
(or duly provided for) on any Distribution Payment Date (or, in the case of
Parity Units having distribution payment dates different from the Distribution
Payment Dates pertaining to the Series A Preferred Mirror Units, on a
distribution payment date falling within the related Distribution Period) in
full upon the Series A Preferred Mirror Units or any other Parity Units, all
distributions declared upon the Series A Preferred Mirror Units and all such 
Parity Units payable on such Distribution Payment Date (or, in the case of 
Parity Units having distribution payment dates different from the Distribution
Payment Dates, on a distribution payment date falling within the related
Distribution Period) shall be declared pro rata so that the respective amounts
of such distributions shall bear the same ratio to each other as all declared
and unpaid distributions per Unit on the Series A Preferred Mirror Units and all
accumulated unpaid distributions on all Parity Units payable on such
Distribution Payment Date (or in the case of non-cumulative  Parity Units,
unpaid distributions for the then-current Distribution Period (whether or not
declared) and in the case of  Parity Units having distribution payment dates
different from the Distribution Payment Dates pertaining to the Series A
Preferred Mirror Units, on a distribution payment date falling within the
related Distribution Period) bear to each other.

 

(e)                                  No distributions may be declared or paid or
set apart for payment on any Series A Preferred Mirror Units if at the same time
any arrears exist or default exists in the payment of distributions on any
outstanding Units ranking, as to the payment of distributions and distribution
of assets upon a Dissolution Event, senior to the Series A Preferred Mirror
Units, subject to any applicable terms of such outstanding Units, subject to any
applicable terms of such Outstanding Units.

 

(f)                                   A Series A Holder shall not be entitled to
any distributions, whether payable in cash or property, other than as provided
in this Agreement and shall not be entitled to interest, or any sum in lieu of
interest, in respect of any distribution payment, including any such payment
which is delayed or foregone, including any such payment which is delayed or
foregone.

 

(g)                                  The Partners intend that no portion of the
distributions paid to a Series A Holder pursuant to this Section 11.03 shall be
treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and no Partner shall take any position inconsistent to such intention,
except if there is a change in applicable law or final determination by the
Internal Revenue Service that is inconsistent with such intention.

 

SECTION 11.04.              Rank

 

The Series A Preferred Mirror Units shall rank, with respect to payment of
distributions and distribution of assets upon a Dissolution Event:

 

(a)              junior to all of the Partnership’s existing and future
indebtedness and any equity securities, including Preferred Units, that the
Partnership may authorize or issue, the terms of which provide that such
securities shall rank senior to the Series A Preferred Mirror Units with respect
to payment of distributions and distribution of assets upon a Dissolution Event;

 

9

--------------------------------------------------------------------------------


 

(b)            equally to any Parity Units; and

 

(c)            senior to any Junior Units.

 

SECTION 11.05.              Redemption

 

(a)                                 If the Issuer redeems its preferred units,
then the Partnership may redeem the Series A Preferred Mirror Units, in whole or
in part, at a redemption price equal to the Series A Liquidation Preference plus
an amount equal to declared and unpaid distributions from the Distribution
Payment Date immediately preceding the redemption date to, but excluding, the
redemption date.  If less than all of the outstanding  Series A Preferred Mirror
Units are to be redeemed, the General Partner shall select the Series A
Preferred Mirror Units to be redeemed from the outstanding Series A Preferred
Mirror Units not previously called for redemption by lot or pro rata (as nearly
as possible).

 

(b)                                 If the Issuer redeems its preferred units
pursuant to a Change of Control Event, then the Partnership may, in the General
Partner’s sole discretion, redeem the Series A Preferred Mirror Units, in whole
but not in part, out of funds legally available therefor, at a redemption price
equal to $25.25 per Series A  Preferred Mirror Unit plus an amount equal to the
declared and unpaid distributions. So long as funds sufficient to pay the
redemption price for all of the Series A Preferred Mirror Units called for
redemption have been set aside for payment, from and after the redemption date,
such Series A Preferred Mirror Units called for redemption shall no longer be
deemed outstanding, and all rights of the Series A Holders thereof shall cease
other than the right to receive the redemption price, without interest.

 

(c)                                  Without limiting clause (b) of this
Section 11.05, If the Partnership shall deposit on or prior to any date fixed
for redemption of Series A Preferred Mirror Units, with any bank or trust
company, as a trust fund, a fund sufficient to redeem the Series A Preferred
Mirror Units called for redemption, with irrevocable instructions and authority
to such bank or trust company to pay on and after the date fixed for redemption
or such earlier date as the General Partner may determine, to the respective
Series A Holders, the redemption price thereof, then from and after the date of
such deposit (although prior to the date fixed for redemption) such Series A
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of said Series A Preferred Mirror
Units to the holders thereof and from and after the date of such deposit said
Series A Preferred Mirror Units shall no longer be deemed to be Outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series A Preferred Mirror Units, and shall have no rights with respect thereto
except only the right to receive from said bank or trust company, on the
redemption date or such earlier date as the General Partner may determine,
payment of the redemption price of such Series A Preferred Mirror Units without
interest.

 

SECTION 11.06.              Distribution Rate

 

If the distribution rate per annum on the 6.75% Series A Preferred Units issued
by the Issuer shall increase pursuant to Section 16.6 of the Issuer Limited
Partnership Agreement, then the Distribution Rate shall increase by the same
amount beginning on the same date as set forth in Article XVI of the Issuer
Limited Partnership Agreement.

 

10

--------------------------------------------------------------------------------


 

SECTION 11.07             Voting

 

Notwithstanding any other provision of this Agreement or the Act, the Series A
Preferred Mirror Units shall not have any relative, participating, optional or
other voting, consent or approval rights or powers, and the vote, consent or
approval of the Series A Holders shall not be required for the taking of any
Partnership action. The Partnership may, from time to time, issue additional
Series A Preferred Mirror Units.

 

SECTION 11.08             Liquidation Rights

 

(a)           Upon any Dissolution Event, after payment or provision for the
liabilities of the Partnership (including the expenses of such Dissolution
Event) and the satisfaction of all claims ranking senior to the Series A
Preferred Mirror Units in accordance with Article VIII of this Agreement, the
Series A Holders shall be entitled to receive out of the assets of the
Partnership or proceeds thereof available for distribution to Partners, before
any payment or distribution of assets is made in respect of Junior Units, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the lesser of (x) the Series A Liquidation Value and
(y) the positive balance in their Capital Accounts (to the extent such positive
balance is attributable to ownership of the Series A Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series A
Holders pursuant to Section 5.5(e) of this Agreement for the taxable year in
which the Dissolution Event occurs).  Upon a Dissolution Event, or in the event
that any Group Partnership liquidates, dissolves or winds up, no Group
Partnership may declare or pay or set apart payment on its Junior Units unless
the outstanding liquidation preference on all outstanding GP Mirror Units of
each Group Partnership have been repaid via redemption or otherwise.

 

(b)           Upon a Dissolution Event, after each Series A Holder receives a
payment equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series A Holders pursuant to Section 5.5(e) of this Agreement for the taxable
year in which the Dissolution Event occurs), such Series A Holder shall not be
entitled to any further participation in any distribution of assets by the
Partnership.

 

(c)           For the purposes of this Section 11.08, a Dissolution Event shall
not be deemed to have occurred in connection with (i) a Substantially All Merger
or a Substantially All Sale whereby a Group Partnership is the surviving Person
or the Person formed by such transaction is organized under the laws of a
Permitted Jurisdiction and has expressly assumed all of the obligations under
the GP Mirror Units, (ii) the sale or disposition of a Group Partnership
(whether by merger, consolidation or the sale of all or substantially all of its
assets) if such sale or disposition is not a Substantially All Merger or
Substantially All Sale, (iii) the sale or disposition of a Group Partnership
should such Group Partnership not constitute a “significant subsidiary” of the
Issuer under Rule 1-02(w) of Regulation S-X promulgated by the Securities and
Exchange Commission, (iv) an event where the Series A Preferred Mirror Units
have been fully redeemed pursuant to the terms of this Agreement or if proper
notice of redemption of the Series A Preferred Mirror Units has been given and
funds sufficient to pay the redemption price for all of the Series A Preferred
Mirror Units called for redemption have been set aside for

 

11

--------------------------------------------------------------------------------


 

payment pursuant this Agreement, (v) transactions where the assets of the Group
Partnership being liquidated, dissolved or wound up are immediately contributed
to another Group Partnership, and (vi) with respect to a Group Partnership, a
Permitted Transfer or a Permitted Reorganization.

 

SECTION 11.09             Amendments and Waivers

 

Notwithstanding the provisions of Section 10.12 of the Agreement, the provisions
of this Article XI may be amendment, supplemented, waived or modified by the
action of the General Partner without the consent of any other Partner.

 

SECTION 11.10             No Third Party Beneficiaries

 

The provisions of Section 10.13  of the Agreement shall apply to this Article XI
without limitation.

 

TENTH:  Except as so modified pursuant to this Amendment, the terms of the
Agreement shall remain in full force and effect in all respects.

 

ELEVENTH:  This Amendment shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law.

 

TWELFTH:  If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

 

KKR MANAGEMENT HOLDINGS CORP.,

 

as General Partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

 

 

 

Name: William J. Janetschek

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------